Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on October 26, 2018 and July 15, 2020.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "another module" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections

Claim 7 fails to end in a period.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim(s) 1, the language "an inlet defining a passage between a build material container and the conveyor" is unclear. If the inlet is part of the conveyor, then it cannot define a passage between the container and the conveyor. In order for the inlet to define a passage between the container and the conveyor, it must be separate from the conveyor. The passage is between the container and the interior of the conveyor. The claim language should be amended to clearly set forth the relationship between the container and the conveyor.
Claims 2-11 are rejected as being dependent upon a rejected base claim.
Regarding Claim(s) 15, the language "an inlet defining a passage between the storage module and the conveyor" is unclear. If the inlet is part of the conveyor, then it cannot define a 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,7,9-11,15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bavington (USPN 5657852).
Regarding Claim(s) 1, Bavington (USPN 5657852) teaches a build material conveyor comprising: an inlet (opening 26) defining a passage between a build material container (chute 27) and the conveyor; an outlet (outlet fitting 29) located remote from the inlet, and helicoidal element (blade 18) between the inlet and the outlet, the helicoidal element surrounding a central axis (axis of shaft 12); wherein the build material conveyor transports build material using at least part of an effective area of the helicoidal element defined as the area between each pair of adjacent crests of the helicoidal element and transversely between the edge of the adjacent crests and the central axis (as per the normal operation of a screw conveyor) and wherein the build 
Regarding Claim(s) 2, the wall elements are movable between a first position, wherein the walls are located as to at least partially cover the effective area, and a second position wherein the wall elements are located outside the effective area. The wall elements hang between crests of the screw and are deflected by the screw to a second position before returning to the first position.
Regarding Claim(s) 3, the wall elements comprise an elastic mechanism to move the elements between the first and the second position [Col. 4:48-51, "resiliently flexible members"].
Regarding Claim(s) 7, the wall elements are elastic elements [Col. 4:48-51, "resiliently flexible members"].
Regarding Claim(s) 9, the elastic elements are a set of flexible bristles [Col. 4:48-51, "resilient wire brushes"].
Regarding Claim(s) 10, the elastic elements are attached to an auxiliary structure (41) and biased to cover the effective area.
Regarding Claim(s) 11, the elastic elements are moved from the position covering the effective area to a position outside the effective area by the crests of the helicoidal element [Col 4:9-10, "impacted by successive portions of the leading face of the screw"].
Regarding Claim(s) 15, Bavington teaches a 3D printing system comprising a storage module (27) and another module (30), the 3D printing system comprising a build material conveyor to transport material from the storage module to the another module comprising: an inlet (opening 26) defining a passage between storage module and the conveyor; an outlet (outlet fitting 29) located remote from the inlet, and helicoidal element (blade 18) between the inlet and .
Claim(s) 1, 2, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hope (USPN 261714).
Regarding Claim(s) 1, Hope (USPN 261714) teaches a build material conveyor comprising: an inlet (space between projections N) defining a passage between a build material container [Page 1:77-80, "hold of a ship or other place having material"] and the conveyor; an outlet (spout K) located remote from the inlet, and helicoidal element (screw B) between the inlet and the outlet, the helicoidal element surrounding a central axis (as illustrated in Figure 1); wherein the build material conveyor transports build material using at least part of an effective area of the helicoidal element defined as the area between each pair of adjacent crests of the helicoidal element and transversely between the edge of the adjacent crests and the central axis (as per the normal operation of a screw conveyor) and wherein the build material conveyor further comprises a set of wall elements (plates C) configured to selectively cover, at least partially the effective area of the helicoidal element.
Regarding Claim(s) 2, the wall elements are movable from the first position wherein the elements occupy, at least partially the volume of the auger and a second position wherein the 
Regarding Claim(s) 12, Hope teaches a build material conveyor comprising an auger (screw B) to transport build material in a substantially vertical direction wherein the conveyor further comprises a set of wall elements (plates C) selectively positioned to, in a first position occupy part of the volume of the auger (the wall elements extend between crests of the auger).
Regarding Claim(s) 13, the wall elements are selectively positioned to occupy the volume of the auger in a plane parallel to the helicoidal element's axis. The plane occupied by the plates is parallel to the screw axis.
Regarding Claim(s) 14, the wall elements are movable from the first position wherein the elements occupy, at least partially the volume of the auger and a second position wherein the wall elements are outside the volume of the auger. Figure 1 shows plates in the first position and the second position.
Regarding Claim(s) 15, Hope teaches a 3D printing system comprising a storage module [Page 1:77-80, "hold of a ship or other place having material"] and another module (the outlet of spout K), the 3D printing system comprising a build material conveyor to transport material from the storage module to the another module comprising: an inlet (space between projections N) defining a passage between the storage module and the conveyor; an outlet (spout K) located remote from the inlet, and a helicoidal element (screw B) between the inlet and the outlet, the helicoidal element surrounding a central axis (as illustrated in Figure 1); wherein the build material conveyor transports build material using an effective area of the helicoidal element defined as the area between each pair of adjacent crests of the helicoidal element and transversely between the edge of the adjacent crests and the central axis (as per the normal . 
Allowable Subject Matter
Claims 4-6, 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JPS63-123714 discloses a conveyor having wall elements, as does DE3642870 and USPN 164715.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM RAY HARP whose telephone number is (571)270-5386. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MCCULLOUGH can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/WILLIAM R HARP/Primary Examiner, Art Unit 3653